DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 04/05/2022.
Claims 1-2, 6, 27-28, and 31-33 have been amended.  Claims 1-7 and 21-33 are pending and have been examined on the merits (claims 1 and 31 being independent).
The amendment filed 04/05/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 04/05/2022  have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “the claims enable processing of biometric payments as multiple different merchants of record using one computer system rather than having to have multiple computer systems configured to process biometric payments for each individual merchant of record. As such, the claims improve the computer system that performs the operations by reducing redundant components. Because the claims result in improvement in the processing time of a computer, as in Bascom Global Internet Servs., Inc. VAT& T Mobility LLC, any possible abstract idea is integrated into a practical application.” (Applicant’s remarks, page 6)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to providing a biometric payment processing for merchant transactions which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk).  For instance, in the process of claim 1, the limitations of receiving… a biometric and transaction information…, using… the biometric to retrieve identity…, determining… a merchant of record…, configuring… a token…, and submitting… the token to a vault… recite this judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 31 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., biometric payment processing, storage medium, instructions, processor, a vault, a sequence of processes, payment processing configuration, processing unit, merchant of record, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 31 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a biometric and transaction information…, using… the biometric to retrieve identity…, configuring… a token…, and submitting… the token to a vault… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a biometric payment processing for merchant transactions.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0032]: biometric payment processing, identity system devices, merchant devices, user devices, payment processor devices, electronic devices, wireless communication network, vault, processing units, instructions, and merchant of record.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “vault”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a biometric payment processing for merchant transactions, which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-7 and 21-33 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-7 and 21-33 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a biometric payment processing for merchant transactions which contains the steps of receiving, using, determining, configuring, and submitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 31 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a biometric payment processing for merchant transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… a biometric and transaction information…, using… the biometric to retrieve identity…, determining… a merchant of record…, configuring… a token…, and submitting… the token to a vault….
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a biometric and transaction information…, using… the biometric to retrieve identity…, configuring… a token…, and submitting… the token to a vault… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., biometric payment processing, storage medium, instructions, processor, a vault, a sequence of processes, payment processing configuration, processing unit, and merchant of record) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (e.g., Specification [0032]: identity system devices, merchant devices, user devices, payment processor devices, electronic devices, a vault, wired and/or wireless communication networks, and etc.) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., biometric payment processing, storage medium, instructions, processor, a vault, a sequence of processes, payment processing configuration, processing unit, and merchant of record) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7 and 21-29, and 32-33 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 33, the step of “… retrieving the payment processing configuration for the merchant of record;….” (i.e. receiving the payment data and making the token), in claim 3, the step of “… including an identification of the payment processing configuration to use for processing the payment…” (i.e. making the token), in claim 4, the step of “wherein the identity information includes a payment account identifier.” (i.e. the token includes a payment account identifier), in claim 5, the step of “wherein the identity information includes a name.”, in claim 6, the step of “a sequence of processes…” (i.e. a process sequence), in claim 7, the step of “… configure connections for performing the sequence of processes.” (i.e. performing the sequence of processes), in claim 21, the step of “wherein the transaction is a restricted transaction.” (i.e. a restricted transaction), in claim 22, the step of “wherein the merchant of record is authorized to perform the transaction….” (i.e. authorizing the transaction), in claim 23, the step of “wherein the transaction is for an age restricted product.” (i.e. a restricted transaction), in claim 24, the step of “wherein the transaction is for a prescription medication.” (i.e. a restricted transaction), in claim 25, the step of “wherein the identity information includes an insurance identifier.” (i.e. the identity information), in claim 26, the step of “… enables instant reconciliation for the merchant of record.” (i.e. reconciliation for the merchant od record), in claim 27, the step of “wherein: the token is a first token; the transaction is a first transaction; the payment is a first payment;…..” (i.e. the sequence of processes such as a first transaction and a second transaction), in claim 28, the step of “wherein: 3Attorney Docket No. CLR0030.USU1 the first payment processing configuration specifies a first sequence of processes that the first merchant of record uses to process first payments;...” (i.e. the sequence of processes such as a first transaction and a second transaction), in claim 29 the step of “… determines whether the merchant of record is allowed to perform the transaction.” (i.e. determining the merchant of record), in claim 30, the step of “verifies the payment account identifier using the identity information.” (i.e. verifying the payment account identifier), and in claim 32, the step of “a sequence of processes… to perform credit card reconciliation for the merchant of record.” (i.e. performing credit card reconciliation) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Generating a data (i.e., a token) according to the identify information and transaction information and providing the data to process a payment transaction are a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7 and 21-29, and 32-33, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 31 above.  Merely claiming the same process using a data (i.e., a token) according to the identify information and transaction information in order to process a payment transaction does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-4, 6-7, 21-23, 27-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker, US Patent Number 9519901 B1 in view of Lieberman et al. (hereinafter Lieberman), US Publication Number 2017/0186011 A1 in further view of Sarin, US Publication Number 2020/0202341 A1.
Regarding claim 1:
Dorogusker discloses the following:
A system for biometric payment processing that configures payment processing for a determined merchant of record, comprising: (Dorogusker: See fig. 1 and abstract: “systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer.”)
at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to: (Dorogusker: See Claim 11: “one or more proximate computing device non-transitory computer-readable media storing instructions when executed by the one or more proximate computing device processors cause the one or more proximate computing device processors to perform acts comprising:”)
use the digital representation of the biometric to retrieve identity information; (Dorogusker: See column 5, lines 5-16: “when the customer provides his fingerprint at the merchant location, the customer's fingerprint or a representation of it (e.g., tokenized) is sent to the payment processor, which both confirms the identity of the customer and based on that determination, retrieves the financial information (provided at the time of registration) and fulfills the payment transaction accordingly.”)
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
receive (reads on “receiving transaction information”) a digital representation of a biometric and transaction information for a transaction; (Lieberman: See paragraph [0011]: “a back end system receiving transaction information from a merchant, the transaction information comprising an identification of a good or service to purchase and a biometric payment instruction.”)
determine a merchant of record for the transaction; (Lieberman: See paragraph [0134]: “the back end or merchant may generate a machine readable code for the individual's mobile device to read. In one embodiment, the machine-readable code may be a QR code.” And [0135]: “the machine readable code may identify the merchant and may provide a link to an authentication site.”)
configure (reads on “generate a payment token”) a token according to the identity information, the transaction information, and a payment processing configuration for the merchant of record; and (Lieberman: See paragraphs [0011]: “a back end system receiving transaction information from a merchant, the transaction information comprising an identification of a good or service to purchase and a biometric payment instruction.”; [0012]: “the transaction information may include at least one of a terminal identifier and a merchant identifier.”, and [0079]: “the back end may generate a payment token. The payment token may be a merchant-specific token, and may be a single use token for the specific transaction.”, and Examiner notes that Lieberman generates a token based on the transaction information, provides it to the token vault, and uses the token to process the payment transaction, see also [0133-151] and [0153-0160])
submit (reads on “transaction information may be provided to a token vault”) the token to a vault to process a payment for the transaction as the merchant of record [by performing a sequence of processes specified in the payment processing configuration.] (Lieberman: See paragraph [0154]: “transaction information may be provided to a token vault. In one embodiment, the transaction information may include, for example, a terminal token or identifier, a merchant token or identifier, a transaction amount, etc. It may also include identification information for the individual (e.g., biometrics, etc.).”, and see also [0155-0160], and Sarin further discloses the recited amendment “by performing a sequence of processes specified in the payment processing configuration” in paragraphs [0043-0044].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Dorogusker and Lieberman not explicitly disclose the following, however Sarin further teaches:
….. “by performing a sequence of processes specified in the payment processing configuration.” (Sarin: See paragraphs [0043] “the issuer 270 may pass the tokens Tl and T2 to the token vault 280, and in response, the token vault 280 may return the account details (e.g., primary account number, or PAN) to the issuer 270.” And [0044] “in response to the issuer 270 accepting the first and second transactions, the token routing component 200 may route the tokens Tl and T2 simultaneously from the token vault 280 to the devices 210 and 220….. where the first transaction and the second transaction originate from two different devices 210 and 220 (e.g., as shown in the embodiment of FIG. 2), the token Tl is routed to the device 210 from the token vault 280 at the same time that the token T2 is routed to the device 220 from the token vault 280….. It is possible for a token or multiple tokens to be generated based on a "single" payload request, where the token or multiple tokens are routed to multiple devices (e.g., merchant devices and/or user devices)”, and notes: Sarin further teaches the recited amendment “by performing a sequence of processes specified in the payment processing configuration” as cited above in processing one or more tokens in a sequence of processes as a first and second transactions.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include where the token or multiple tokens are routed to multiple devices (e.g., merchant devices and/or user devices from the token vault, as taught by Sarin, in order to perform a transaction in a sequence of processes.
Regarding claim 2:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein configuring the token according to the payment processing configuration for the merchant of record comprises: 
retrieving the payment processing configuration for the merchant of record; and (Lieberman: See paragraph [0146]: “the back end may retrieve a stored payment token based on the payment instruction.”)
configuring the token using the sequence of processes included in the payment processing configuration for the merchant of record. (Lieberman: See paragraph [0146]: “the back end may generate a payment token. The token may be a merchant-specific token, and may be a single use token for the specific transaction.” and see also [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 3:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein configuring the token according to the payment processing configuration for the merchant of record comprises including an identification of the payment processing configuration to use for processing the payment. (Lieberman: See paragraph [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”, and see also [0146]: “The token may be a merchant-specific token, and may be a single use token for the specific transaction.”  )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 4:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein the identity information includes a payment account identifier. (Lieberman: See paragraph [0014]: “the biometric payment instruction may include a payment account issuer and a payment account identifier for the payment account.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 6:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 1, wherein the sequence of processes is a process sequence that the merchant of record uses to process payments. (Lieberman: See paragraph [0049] “back end 130 may be a token vault. In one embodiment, the token vault may maintain a mapping of a token numbers to primary account numbers.”, and see also [0146]: “The token may be a merchant-specific token, and may be a single use token for the specific transaction.”  ) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 7:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 6, wherein the vault has a connection to a gateway that has an ability to configure connections for performing the sequence of processes. (Lieberman: See paragraph [0081] “the back end may request a payment token from the financial institution. In one embodiment, the back end may communicate authentication information, the terminal token or transaction identifier, the merchant token or identifier, etc. to the financial institution, and the financial institution may generate a payment token, or retrieve a payment token, and provide the payment token to the back end.”, and see also [0049])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include a token vault for payment transactions, as taught by Lieberman, in order to map of a token numbers to primary account numbers and provide more secure payment transaction.
Regarding claim 21:
Dorogusker discloses the following:
The system of claim 1, wherein the transaction is a restricted transaction. (Dorogusker: See column 19, lines 24-65: “the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”)
Regarding claim 22:
Dorogusker discloses the following:
The system of claim 21, wherein the merchant of record is authorized to perform the transaction and the system is not authorized to perform the transaction. (Dorogusker: See column 19, lines 24-65: “the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”)
Regarding claim 23:
Dorogusker discloses the following:
The system of claim 21, wherein the transaction is for an age restricted product. (Dorogusker: See column 19, lines 24-65: “by using the PPS 114, a parent (the funder or account holder) of a school-age child (the beneficiary and also the customer whose fingerprint is registered) can allocate $40 from the parent's bank account per week, for use by the child only for the purpose of buying lunch during school days.”)
Regarding claim 27:
Dorogusker and Lieberman do not explicitly disclose the following, however Sarin further teaches:
The system of claim 1, wherein: the token is a first token; (Sarin: See paragraph [0041] “A first token Tl is generated for the first transaction, and a second token T2 is generated for the second transaction.”)
the sequence of processes is a first sequence of processes; (Sarin: See paragraph [0044] “in response to the issuer 270 accepting the first and second transactions, the token routing component 200 may route the tokens Tl and T2 simultaneously from the token vault 280 to the devices 210 and 220….. where the first transaction and the second transaction originate from two different devices 210 and 220 (e.g., as shown in the embodiment of FIG. 2), the token Tl is routed to the device 210 from the token vault 280 at the same time that the token T2 is routed to the device 220 from the token vault 280….. It is possible for a token or multiple tokens to be generated based on a "single" payload request, where the token or multiple tokens are routed to multiple devices (e.g., merchant devices and/or user devices). It is understood that although the aspects of the present disclosure are illustrated using two transactions (and therefore two separate tokens Tl and T2), the present disclosure may apply to three or more transactions as well.”, and notes: Examiner considers that Sarin teaches a token to be generated for a transaction and then the token vault receives the token and use the token to process the payment for the transaction in a sequence of processes as the first transaction and the second transaction.)
the transaction is a first transaction; (Sarin: See paragraph [0041] “A first token Tl is generated for the first transaction, and a second token T2 is generated for the second transaction.”)
the payment is a first payment; the merchant of record is a first merchant of record; the payment processing configuration is a first payment processing configuration; and (Sarin: See paragraph [0031] “a given user A may initiate a first transaction on a first merchant's website using a mobile device 210 (e.g., a smartphone or a tablet computer) of the user A. The first transaction may include an order for a product or service, for example. The first transaction may be initiated at 10:10:10 AM, and the underlying payment instrument is a credit card of user A ending with digits 1011.”)
the at least one processor is operative to submit a second token to process a second payment for a second transaction as a second merchant of record, the second token configured according to a second payment processing configuration for the second merchant of record. (Sarin: See paragraph [0043] “The merchant 240 may send the tokens Tl and T2 to the acquirer 250 as a part of an authorization request. The merchant 240 may be an entity operating the merchant server 140 of FIG. 1, and the acquirer 250 may be an embodiment of the acquirer host 165 of FIG. 1. Information related to the first transaction and the second transaction may be passed along to the acquirer 250. The acquirer 250 may then process the transaction information and pass the tokens Tl and T2 along with the transaction information to an appropriate payment network 260……… the issuer 270 may pass the tokens Tl and T2 to the token vault 280, and in response, the token vault 280 may return the account details (e.g., primary account number, or PAN) to the issuer 270. The issuer 270 may then accept or decline the transactions.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include generating multiple tokens for multiple transactions using a token vault, as taught by Sarin, in order to provide more secure payment transactions
Regarding claim 28:
Dorogusker and Lieberman do not explicitly disclose the following, however Sarin further teaches:
The system of claim 27, wherein: the first payment processing configuration specifies the first sequence (reads on “a first transaction”) of processes that the first merchant (reads on “a first merchant's website”) of record uses to process (reads on “an order for a product or service”) first payments; (Sarin: See paragraph [0031] “a given user A may initiate a first transaction on a first merchant's website using a mobile device 210 (e.g., a smartphone or a tablet computer) of the user A. The first transaction may include an order for a product or service, for example. The first transaction may be initiated at 10: 10: 10 AM, and the underlying payment instrument is a credit card of user A ending with digits 1011.”)
the second payment processing configuration specifies a second sequence (reads on “a second transaction”) of processes that the second merchant (reads on “a second merchant's website”) of record uses to process (reads on “a payment for a bill”) second payments; and (Sarin: See paragraph [0031] “the user A initiates a second transaction on a second merchant's website. The second transaction may include a payment for a bill, such as an insurance bill, for example. The second transaction is initiated using a laptop computer 220, but the underlying payment instrument (the credit card ending with digits 1011) may still be the same as the first transaction.”)
the first sequence of processes is different from the second sequence of processes.  (Sarin: See paragraph [0031], and notes: a first transaction (i.e., “the first sequence”) as an order for a product or service is different from a second transaction (i.e., “the second sequence”)  as a payment for a bill.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include generating multiple tokens for multiple transactions using a token vault, as taught by Sarin, in order to provide more secure payment transactions
Regarding claim 29:
Dorogusker discloses the following:
The system of claim 1, wherein the at least one processor determines (reads on “the PPS 114 also checks whether the registered biometric payment instrument corresponding to the buyer digital signature is associated with any rules or if there are enough funds in the financial account connected to the payment instrument…”) whether the merchant of record is allowed to perform the transaction. (Dorogusker: See column 19, lines 24-65: “the PPS 114 also checks whether the registered biometric payment instrument corresponding to the buyer digital signature is associated with any rules or if there are enough funds in the financial account connected to the payment instrument. For example, the rules may allow the customer to use the credit card unconditionally, but the fingerprint connected to the credit card may be authorized for a payment of a certain amount only, or unauthorized for certain purchases. Thus, the restrictions can define the time and/or manner in which the buyer can use the funds through fingerprint. Conditions on the time of use of the funds can include, for example, limiting to or exclusion of specific dates or date ranges, specific days of the week, specific time ranges within a day (e.g., "11:00 AM to 2:00 PM" or "lunchtime"), etc., or any combination thereof.”) 
Regarding claim 30:
Dorogusker does not explicitly disclose the following, however Lieberman further teaches:
The system of claim 4, wherein the at least one processor verifies the payment account identifier using the identity information. (Lieberman: See paragraph [0141] “the back end may analyze the voice recording to identify an issuer or payment provider and an account identifier with that issuer/ payment provider.”)
Regarding claim 31: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 33: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Claims 5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Lieberman in further view of Sarin in even further view of Cooper et al. (hereinafter Cooper), US Publication Number 2014/0108173 A1.
Regarding claim 5:
Dorogusker, Lieberman, and Sarin do not explicitly disclose the following, however Cooper further teaches:
The system of claim 1, wherein the identity information includes a name. (Cooper: See paragraph [0047]: “If the identity provider service 655 determines a match between at least a portion of the assembled data and stored information, the identity provider service 655 may retrieve consumer identifying information (such as a name, an address, a digital picture of the consumer, purchasing history at the fueling station, etc.) associated with the matched stored biometric template and transmit the consumer identifying information to the shared client device 625.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Regarding claim 24:
Dorogusker, Lieberman, and Sarin do not explicitly disclose the following, however Cooper further teaches:
The system of claim 21, wherein the transaction is for a prescription medication. (Cooper: See paragraph [0048]: “the shared client device 830 may also be coupled to the medical management system 820 such that patient medical information may be utilized by the operator of the shared client device 830 (e.g., the identity provider service 835) to offer other value added services such as loyalty, drug metering, quality of service, etc.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Regarding claim 25:
Dorogusker, Lieberman, and Sarin do not explicitly disclose the following, however Cooper further teaches:
The system of claim 21, wherein the identity information includes an insurance identifier. (Cooper: See paragraph [0049]: “the patient's biometric information ultimately transmitted to the identity provider service 835, which returns to the point-of-care workstation 805 a representation of an electronic wallet. For purposes of eligibility verification, however, the electronic wallet transmitted to the point-of-care workstation 805 may include the patient's health insurance identification number.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include retrieving consumer identifying information, as taught by Cooper, in order to process more secure payment transaction.
Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker in view of Lieberman in further view of Sarin in even further view of Miller et al. (hereinafter Miller), US Patent Number 8381969 B1.
Regarding claim 26:
Dorogusker, Lieberman, and Sarin do not explicitly disclose the following, however Miller further teaches:
The system of claim 1, wherein the system enables instant reconciliation for the merchant of record. (Miller: See column 22, lines 35-55: “the ATM 1230 may store the ATM transaction information in the transaction repository 1232 for record keeping 50 purposes or for later account reconciliation.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include account reconciliation, as taught by Miller, in order to provide more updated payment accounts.
Regarding claim 32:
Dorogusker, Lieberman, and Sarin do not explicitly disclose the following, however Miller further teaches:
The method of claim 31, wherein the sequence of processes includes at least one process to perform credit card reconciliation for the merchant of record. (Miller: See column 22, lines 35-55: “the ATM 1230 may store the ATM transaction information in the transaction repository 1232 for record keeping 50 purposes or for later account reconciliation.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify payment transactions between a merchant and a customer using a biometric characteristic of Dorogusker to include account reconciliation, as taught by Miller, in order to provide more updated payment accounts.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        June 9, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/18/2022